19-1659
    Jiang v. Garland
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A200 196 675

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 27th day of May, two thousand twenty-one.

    PRESENT:
             JOHN M. WALKER, JR.,
             REENA RAGGI,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    TIANMING JIANG,
             Petitioner,

                       v.                                        19-1659
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Troy Nader Moslemi, Esq.
                                       Flushing, NY.

    FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
                                       Assistant Attorney General; Song
                                       Park, Acting Assistant Director;
                                       Virginia L. Gordon, Trial
                                       Attorney; Eliza Collison, Law
                          Clerk, Office of Immigration
                          Litigation, United States
                          Department of Justice, Washington,
                          DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Tianming Jiang, a citizen of the People’s

Republic of China, seeks review of a BIA decision affirming

an Immigration Judge’s (“IJ”) denial of Jiang’s application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Tianming Jiang,

No. A200 196 675 (B.I.A. May 13, 2019), aff’g No. A200 196

675 (Immigr. Ct. N.Y.C. Jan. 11, 2018).       We assume the

parties’ familiarity with the underlying facts and procedural

history, and the well-established standards of review.   See

8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

67, 76 (2d Cir. 2018).

    Jiang submits that the agency erred in finding that he

failed to support his application for relief from removal

with credible evidence.    Under the circumstances, we have

considered both the IJ’s and the BIA’s opinions “for the sake

of completeness.”   Wangchuck v. Dep’t of Homeland Security,

                             2
448 F.3d 524, 528 (2d Cir. 2006).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s

or witness’s written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim.”                   8 U.S.C.

§ 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.”          Xiu Xia Lin v. Mukasey, 534

F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

at 76.   That is not this case.       Substantial evidence supports

the agency’s determination that Jiang was not credible as to

his claim that police in China had detained and beaten him

for practicing Christianity and would seek to harm him on his

return because he had fled the country.

    In   finding   Jiang’s   claim     not   supported   by    credible

evidence,    the   agency      reasonably      relied    on     record

inconsistencies    regarding    (1) whether      Jiang   had     sought


                                  3
medical    treatment   after    his      release   from   detention   and

(2) how his parents learned of his detention.              See 8 U.S.C.

§ 1158(b)(1)(B)(iii).        Jiang testified that he did not seek

medical care for his injuries, but his father reported that

he took Jiang for medical treatment immediately after his

release.    Further, Jiang testified that his parents had to

call church members to discover that their son had been

detained, but Jiang’s father reported that someone came to

their   house   to   tell    them    of   the   arrest.     Offered    an

opportunity     to   explain     these      inconsistencies,      Jiang’s

responses were not so compelling as to require a factfinder

to credit his evidence.       See Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotation marks omitted)).

    Having      questioned     Jiang’s      credibility,    the   agency

reasonably relied further on his failure to rehabilitate his

testimony     with   reliable       corroborating     evidence.       “An

applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in


                                     4
general makes an applicant unable to rehabilitate testimony

that has already been called into question.”       Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).         Beyond his

father’s   letter,      which   contained    the    two   noted

inconsistencies, Jiang submitted no evidence corroborating

his religious persecution claim.

    Given the inconsistency and corroboration findings, the

agency’s adverse credibility determination is supported by

substantial evidence.      See 8 U.S.C. § 1158(b)(1)(B)(iii).

That determination was dispositive of asylum, withholding of

removal, and CAT relief because all three claims were based

on the same factual predicate.      See Paul v. Gonzales, 444

F.3d 148, 156–57 (2d Cir. 2006).    Moreover, there is no merit

to Jiang’s argument that the IJ failed to consider whether he

has a well-founded fear of persecution on account of his

religious practice in the United States because Jiang did not

assert such a fear before the IJ, testifying only that he

feared future harm for failing to report to police after his

release from detention and unlawful entry to the United

States.




                                5
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6